FILED
                            NOT FOR PUBLICATION                             JUL 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENNIE TRULY COWAN, an individual,               No. 12-55149

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00917-VAP-
                                                 RNB
  v.

WILLIAM MORRIS AGENCY, INC.,                     MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Rennie Truly Cowan appeals pro se from the district court’s order denying

her motion to seal the entire record in her employment discrimination and

retaliation action. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion, Oliner v. Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

       The district court did not abuse its discretion by denying Cowan’s motion to

seal the entire record in her case because Cowan failed to establish compelling

reasons to do so. See id. at 1026 (applying the “compelling reasons” standard to

request to seal the entire record of the district court proceedings, including the

court’s opinion); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.

2010) (discussing the “compelling reasons” standard and explaining that a court

may not rely on hypothesis or conjecture in ruling on a motion to seal); Kamakana

v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (“The mere fact

that the production of records may lead to a litigant’s embarrassment,

incrimination, or exposure to further litigation will not, without more, compel the

court to seal its records.”).

       We do not consider Cowan’s challenge to the district court’s entry of a

vexatious litigant order against her because Cowan failed to file a timely notice of

appeal from the entry of judgment and the vexatious litigant order. See Fed. R.

App. P. 4(a)(1)(A) (establishing the time for filing a notice of appeal).

       AFFIRMED.




                                           2                                     12-55149